DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

               Priority
2.         Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Disposition of the Claims
3.         The instant application was effectively filed on April 01, 2020, wherein claims 1-19 are pending.

Response to Arguments
4.	Applicant's arguments filed on 04/29/2021 have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    684
    758
    media_image1.png
    Greyscale

	Applicant submits that “Applicant respectfully submits that Kim fails to disclose each and every one of the features recited in claim 1. Kim fails to at least disclose "during the first period, the first scan driver is configured to supply i number of p-type scan signals to the p-type scan line, and the second scan driver is configured to supply i number of n- type scan signals to the n-type scan line, i being a natural number" as claimed. At least for these reasons, Applicant submits that Kim fails to disclose or suggest each feature recited in claim” (See remarks pg.’s 8-9).
	
one frame period which corresponds to claimed “first period” as shown in Fig 7a of Kim above, in light of Fig. 1a which details the structural aspect of the first and second scan driver and how the signals are being applied. In this instance, see Para. [0032] and Fig. 7a; a first scan driver which supplies a first scan signal to first scan lines (i.e. scan signal lines G11-G1n) coupled to at least some of the plurality of P-type transistors; a second scan driver which supplies a second scan signal to second scan lines (i.e. scan signal lines G21-G2n) coupled to at least some of the plurality of N-type oxide semiconductor transistors. Examiner also suggest looking at additionally para’s [0068]-[0069] of Fig. 1a which details the application of the signals for both the first and second scan drivers; the first scan driver supplies signal to first scan lines S11-S1n which is equivalent to scan lines G11-Gn of Fig. 7a and second scan driver supplies second scan signal to second scan lines S21-S2n which is equivalent to scan signal lines G21-G2n. Thus Kim still teaches claim 1 as recited.

	Additionally Applicant submits “Applicant respectfully submits that claim 17 is also free of Kim, because the second scan signals of Kim are not supplied to the second scan lines G21 to G2n during the alleged first period of the second mode” (See remarks pg.’s 8-9).
	Examiner respectfully disagrees and states see Para. [0032] and Fig. 7a; a first scan driver which supplies a first scan signal to first scan lines (i.e. scan signal lines G11-G1n) coupled to at least some of the plurality of P-type transistors; a second scan driver which supplies a second scan signal to second scan lines (i.e. scan signal lines G21-G2n) coupled to at least some of the plurality of N-type oxide semiconductor transistors. Thus Kim still teaches claim 17 as recited.


Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claims 1-3, 5-8, 13-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US PG-PUB 20190096330 A1 (hereinafter Kim).


    PNG
    media_image1.png
    684
    758
    media_image1.png
    Greyscale

Regarding claim 1, Kim teaches A display device (Para. [0032]; OLED display) comprising: a display panel including a plurality of pixels connected to a p-type scan line (Para. [0031]-[0032]; first scan lines coupled to at least some of the plurality of P-type transistors), an n-type scan line (Para. [0031]-[0032]; second scan lines coupled to at least some of the plurality of N-type oxide semiconductor transistors), and a data line (i.e. Fig. 1a; Dj), and configured to display an image in a first mode driven by a first driving frequency or in a second mode driven by a second driving frequency lower than the first driving frequency (Para. [0031]; organic light emitting display device which displays an image with a first driving frequency in a first mode or with a second driving frequency lower than the first driving frequency in a second mode); a first scan driver configured to supply a p-type scan signal having a first voltage to the p-type scan line (Para. [0032] and [0205]; a first scan driver which supplies a first scan signal to first scan lines coupled to at least some of the plurality of P-type transistors and set to a low-potential (or low-level) voltage.); and a second scan driver configured to supply an n-type scan signal having a second voltage greater than the first voltage to the n-type scan line (Para. [0032] and [0205]; a second scan driver which supplies a second scan signal to second scan lines coupled to at least some of the plurality of N-type oxide semiconductor transistors and voltage is set to be a high-potential (or high-level) voltage), wherein: the second mode includes a first period corresponding to one frame period (See Fig. 7a above) and a second period including a plurality of consecutive frame periods (See Fig. 7a above); during the first period, the first scan driver is configured to supply i number of p-type scan signals to the p-type scan line (Para. [0010],[0032], [0205]; a first scan driver which supplies a first scan signal to first scan lines coupled to at least some of the plurality of P-type transistors), and the second scan driver is configured to supply i number of n-type scan signals to the n-type scan line (Para. [0010], [0032], [0205]; a second scan driver which supplies a second scan signal to second scan lines coupled to at least some of the plurality of N-type oxide semiconductor transistors), i being a natural number (Para. [0010], claim 3); and during at least one of the consecutive frame periods of the second period (Para. [0158]), the first scan driver is configured to supply j number of p-type scan signals to the p-type scan line, j being a natural number different from i (Para. [0010]; claim 3; the first scan driver supplies k first scan signals to each of the first scan lines during a second unit frame period corresponding to the second driving frequency, wherein k is a natural number greater than j).

Regarding claim 2, Kim teaches The display device of claim 1, Kim further teaches wherein the first scan driver is configured to supply the j number of p-type scan signals to the p-type scan line in each of the frame periods of the second period (Para. [0009]-[0010], [0032]-[0033] and Fig. 7a).

 	Regarding claim 3, Kim teaches The display device of claim 2, Kim further teaches wherein a number of the p-type scan signal supplied during each of the frame periods of the second period is less than a number of the p-type scan signal supplied during the first period (Para. [0072]-[0073]; in the first mode, the first scan signal and the second scan signal may be repeatedly supplied to the first scan lines S11 to S1n and to the second scan lines S21 to S2n, respectively, for every predetermined period. However, in in the second mode, the first scan signal may be repeatedly supplied to the first scan lines S11 to S1n for every predetermined period, and the second scan signal may stop being supplied to the second scan lines S21 to S2n). 

Regarding claim 5, Kim teaches The display device of claim 1, Kim further teaches wherein the second scan driver is configured to not supply the n-type scan signal during the second period (Para. [0033]).

Regarding claim 6, Kim teaches The display device of claim 1, Kim further teaches wherein: the first scan driver is configured to supply the i number of p-type scan signals to the p-type scan line during one frame period in the first mode (Para. [0072]; when the organic light emitting display device is driven in the first mode, the first scan signal and the second scan signal may be repeatedly supplied to the first scan lines S11 to S1n and to the second scan lines S21 to S2n, respectively, for every predetermined period); and the second scan driver is configured to supply the i number of the n-type scan signals to the n-type scan line during one frame period in the first mode (Para. [0072]).

Regarding claim 7, Kim teaches The display device of claim 1, Kim further teaches wherein the first scan driver and the second scan driver are configured to simultaneously supply the p-type scan signal and the n-type scan signal to the p-type scan line and the n-type scan line during the first period, respectively (Para. [0135]; the first scan signals G11 to G1n and the second scan signals G21 to G2n may be sequentially supplied during the first period T1).

Regarding claim 8, Kim teaches The display device of claim 1, Kim teaches further comprising a timing controller configured to supply the same number of start signals to the first scan driver and the second scan driver in the first mode (Para. [0035]; a timing controller which supplies start pulses of which numbers are equal to each other to the first scan driver and the second scan driver in the first mode), and supply a different number of start signals to the first scan driver and the second scan driver in the second mode (Para. [0035]; supply start pulses of which numbers are different from each other to the first scan driver and the second scan driver in the second mode).

Regarding claim 13, Kim teaches The display device of claim 1, Kim teaches further comprising an emission driver (Fig. 1a; 220) configured to supply an emission control signal to Para. [0075], [0108]).

Regarding claim 14, Kim teaches The display device of claim 1, Kim teaches further comprising a data driver (Fig. 1a; data driver 230) configured to supply a data signal to the data line (Para. [0074]).


    PNG
    media_image2.png
    629
    727
    media_image2.png
    Greyscale

Regarding claim 15, Kim teaches The display device of claim 1, Kim further teaches wherein each of the pixels comprises: a light emitting element (Fig. 1b; OLED); a first transistor connected between a first node electrically connected to a first power supply and a second node electrically connected to a first electrode of the light emitting element (Fig. 1b; T1 is connected between node N2 electrically connected to ELVDD and node N3 electrically connected to a first electrode of OLED), and configured to control a driving current (Fig. 1b and Para. [0022]; the pixel circuit may include: a first transistor which controls an amount of a current flowing a first power source coupled to a first electrode thereof to a second power source via the organic light emitting diode, where the amount of the current is corresponding to a voltage of a node coupled to a gate electrode thereof); a second transistor connected between the data line and the first node (Fig. 1b; T2 connected between data line Dj and node N2), and configured to be turned on by the p-type scan signal supplied to a kth p-type scan line (Fig. 1b and Para. [0022]; where the second transistor is turned on when an i-th first scan signal is supplied thereto), k being a natural number greater than 1 (Para. [0020]; I is a natural number great than 1); a third transistor connected between the second node and a third node connected to a gate electrode of the first transistor (Fig. 1b; T3 is connected between N1 and N3), and configured to be turned on by the n-type scan signal supplied to a kth n-type scan line (Para. [0022]-[0023]; wherein third transistor T3 is n-type); a fourth transistor connected between the third node and an initialization power supply (Fig. 1b and accompanying para’s. emphasizes on para. [0022]), and configured to be turned on by the n-type scan signal supplied to a (k-1)h n-type scan line (Fig. 1b and accompanying para’s.; where the third transistor is turned on when an i-th second scan signal is supplied thereto; and a fourth transistor coupled between the node and the initialization power source, where the fourth transistor is turned on when an (i-1)-th second scan signal is supplied thereto); a fifth transistor connected between the first power supply and the first node (Fig. 1b; T5 connected between N2 and ELVDD), and configured to be turned on by an emission control signal supplied to a kth emission control line (Para. [0100]); a sixth transistor connected between the second node and the first electrode of the light emitting element (Fig. 1b; T6 connected between N3 and first electrode of OLED), and configured to be turned on by the Para. [0099]); a seventh transistor connected between the initialization power supply and the first electrode of the light emitting element (Fig. 1b; T7 connected between Vint and first electrode of OLED), and configured to be turned on by the p-type scan signal supplied to a (k-1)h n-type scan line (Para. [0098]); and a storage capacitor connected between the first power supply and the third node (Fig. 1b; Cst connected between ELVDD and N1).

Regarding claim 16, Kim teaches The display device of claim 15, wherein: the first and second transistors comprise p-type low-temperature poly-silicon (LTPS) thin film transistors (Para. [0089]-[0091]); and the third and fourth transistors comprise n-type oxide semiconductor thin film transistors (Para. [0090]).

Regarding claim 17, Kim teaches A driving method of a display device (Para. [0006]) including a plurality of pixels connected to a p-type scan line (Para. [0031]-[0032]; first scan lines coupled to at least some of the plurality of P-type transistors), an n-type scan line (Para. [0031]-[0032]; second scan lines coupled to at least some of the plurality of N-type oxide semiconductor transistors), and a data line (i.e. Fig. 1a; Dj), for displaying an image in a first mode driven by a first driving frequency or in a second mode driven by a second driving frequency lower than the first driving frequency (Para. [0031]; organic light emitting display device which displays an image with a first driving frequency in a first mode or with a second driving frequency lower than the first driving frequency in a second mode), the method comprising: in a first period corresponding to one frame period (See Fig. 7a above), supplying i number of p-type scan signals to the p-type scan line (Para. [0010],[0032], [0205]; a first scan driver which supplies a first scan signal to first scan lines coupled to at least some of the plurality of P-type transistors), and i number of n-type scan signals to the n-type scan line (Para. [0010], [0032], [0205]; a second scan driver which supplies a second scan signal to second scan lines coupled to at least some of the plurality of N-type oxide semiconductor transistors), i being a natural number greater than 1 (Para. [0010], claim 3); and supplying j number of p-type scan signals to the p-type scan line in each frame period in a second period including a plurality of consecutive frame periods (Para. [0010]; claim 3; the first scan driver supplies k first scan signals to each of the first scan lines during a second unit frame period corresponding to the second driving frequency, wherein k is a natural number greater than j), j being a natural number less than (claim 3; wherein j is a natural number less than k), wherein the first period and the second period are included in the second mode (See Fig. 7a above).

Regarding claim 19, Kim teaches The driving method of claim 17, further comprising supplying the i number of the p-type scan signals to the p-type scan line (Para. [0072]; when the organic light emitting display device is driven in the first mode, the first scan signal and the second scan signal may be repeatedly supplied to the first scan lines S11 to S1n and to the second scan lines S21 to S2n, respectively, for every predetermined period) and the i number of the n-type scan signals to the n-type scan line in each frame period included in the first mode (Para. [0072]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al. US PG-PUB 20190096330 A1 (hereinafter Kim).
Regarding claim 4, Kim teaches The display device of claim 2, Kim further teaches wherein the first scan driver is configured to reduce a number of the p-type scan signal output in Para. [0071]; The first scan driver 210a and the second scan driver 210b may selectively supply the scan signals to the scan lines S11 to S1n and S21 to S2n, based on the driving frequency).
Thus, since the scan signals are selectively supplied in accordance with driving frequency as taught in Para. [0068]-[0070] it is stated that the driving frequency can be low or high at different modes; than it would have been obvious to a person of ordinary skill in the art at the time of invention to either reduce or increase the number scan signals to correspond to a desired frequency high or low frequency.

Regarding claim 18, Kim teaches The driving method of claim 17, Kim further teaches wherein a number of the p-type scan signal supplied during each of the frame periods of the second period decreases as the second driving frequency decreases (Para. [0071]; The first scan driver 210a and the second scan driver 210b may selectively supply the scan signals to the scan lines S11 to S1n and S21 to S2n, based on the driving frequency).
Thus, since the scan signals are selectively supplied in accordance with driving frequency as taught in Para. [0068]-[0070] it is stated that the driving frequency can be low or high at different modes; than it would have been obvious to a person of ordinary skill in the art at the time of invention to either reduce or increase the number scan signals to correspond to a desired frequency high or low frequency.
.

Allowable Subject Matter
7.	Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.